id
il
12
13
14

15

17
18
19
20
21
22
23

24

pw
OF

to
-4

Mm
ou

 

 

Case 5:18-cv-05558-BLF Document 42

Shikeb Saddozai-CDCR#AY1590
Corcoran State Prison
P.0O.Box 3461

Corcoran C.A. 93212

In Pro se

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SHIKEB SADDOZAL,
Plaintifé,

Vi,

CLAWSON,et al.,
Defendants.

Filed 05/11/20 Page 1 of 31

 

Q
“OSS

Oy “5 My b GD
aA Sgo0, 4
Ose Or HO»:
Ong FO, Y,
Ce*Oge>

“Wirg

Case No,5:18-cv-05558-3LF(PR)

PLAINTIFF'S OPPOSITION
TO DEFENDANT'S MOTION
TO DISMISS PLAINTIFF'S
COMPLAINT

 
IO
11
12
13
14
15
16
7
18
19
20
2i
22
23
24

25

 

 

Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 2 of 31

TO THE COURT AND DEFENDANT’S:PLEASE TAKE NOTICE that plaintiff
moves to dismiss defendant's motion to dismiss plaintiff's complaint

due to issue being settled.

A. PLAINTIPER YAS EXHAUSTED HIS ADMINISTRATIVE REMEDIES BEFORE
FILING SUIT.

Plaintiff has submitted multiple CDCR-602-Appeal/complaints,
which prison appeal coordinator has repeatedly rejected/canceled
violating plaintiff's due process and right to redress of grievance,
thereby finalizing exhaustion. In addition rejected/cancelation of
plaintiff's submitted inmate appeal complaint have passed prescribed
time constraints on appeal levels in officer of appeals own omission
violating facility guidelines with in the meaning of the California
Code of Regulations(CCR)Title 15 section 3084,8 also Finalizing
exhaustion,

In the U.S, Supreme Court case Jones v, Boek,549 U.S.199(2007),
the Court stated that prisoners do not need to show in their
complaint that they have exhausted all zrievance procedures,

However plaintiff in good Faith effort continued attempting to seek
remedy and exhaustion even after prison officials repeated
obstruction of plaintiff's inmate complaint process and resubmitted
inmate appeal/complaint which was accepted and exhausted at second
level prior to initial filing of civil complaint. (SEE. Ex. A)

Plaintiff has submitted evidence to counter defendant's claim
of failure to exhaust administrative remedies prior to filing suit

showing plaintiff complide with 42 U.S.C, § 1997(e)(a) responsibility,

 
10
11
L2
13
14
15
16

17

18

19

20

21

22

23

24

25

bho
on

 

 

Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 3 of 31

la addition plaintiff use of force claims suffered,caused actual
physical injury showing adverse effect on plaintiff's health,welfare
and safety waranting an emergency inmate appeal process through the
prison procedure rpeatedly denied to plaintiff,and under which are
allowed to go forward to avoid irreparable harm despite defendant's
assertions.

Plaintiff is no longer housed at institution where officer
Clawson works and plaintiff's transfer may be constitutionally
required to protect plaintiff's life and safety,nor can defendant
escape liability based on plaintiff's transfer to deprive plaintiffs
legal rights in which it is forbidden to inflict any punishment,not
just injurious punishment and because defendant is employed through
tne California Department of Corrections and Rehabilitation,and at
any given time defendant Clawson can be Located at plaintiff's
designated place of custody causing plaintiff safety concerns,
future tarm and risk of anotner attack.

Plaintiff has suffered physical injury,extreme mental distress,
humiliation,embarrassment ,extreme shock and nervousness,and under-~
went psychiatric care for wnich plaintiff continues to undergo ,
causing interference with life activities for his Life time,as a
result of dafendant's Clawson willful,malicious,excessive deadly
Force wnien was clearly unreasonable and condoned by supervisory
officials through a pattern and practice,in which a reasonable
expectation that discovery will reveal evidence of necessary elemant

and due to which defendant's is not entitled to qualified or other

immunity for these actions,

A

wi

 
10
ll
12
13
14
15
1é
17
18
13
20
21

Ze

23

24

25

27

28

 

 

Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 4 of 31

CONCLUSION
For the aforemention reasons defendant's motion to dismiss

plaintiff's complaint should be denied due to issue being settled.

Respectfully submitted Dated: May 5) 2020

Shikeb Saddozai-AY1590
Corcoran State Prison

P.,O.Box 34601
Corcoran,California,93212

 
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 5 of 31
EXHIBIT - 4

EXHIBIT A

LISTHXSY

Vv
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 6 of 31

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PAROLEE APPEAL

CDCR 602 (REV. 08/09) Side 2

D. If you are dissatisfied with the First Level response, explain the reason below, attach supporting documents and submit to the Appeals Coordinator
jor processing within 30 catendar days of receipt of response. if you need more space, use Section D of ine CDCR 602-A.

 

 

 

 

 

 

Inmate/Parolee Signature: Date Submitted :

E, Second Level - Staff Use Only Staff - Check One: Is CDCR G02-A Attached? tives L1 No

 

 

This appeal has been:

(J By-passed ai Second Level of Review. Go to Section G,
C] Rejected (See attached letter for instruction) Date: . Dale: Date:

(] Cancelled (See attached letter)
: rae Date Due: 24a (D

CD Accepted at meetie Level of Review , ; |
Assigned ta: _[ - Vd (A Titie: hw A Date Assigned:

Second Level Responder: Complete a Second Level resporise. If an interview at the Second Level is necessary, include interviewer's name aid title,
interview date and location, and complete the section below.

Daie:

 

 

 

 

Date of Interview: MiG JI Interview Location: cor vi aN tulephme,
Your appeal issue is: [J Granted be Granted in Part Lj Denied Cj Other:
See attached letter. If dissatisfied with Second Level response, e Section F below.
Interviewer: J. 20 ners, Title: _ Lt - Signature: Date completed : @ 1%

 

. {Print Name} ,f Af . f s
Reviewer: “7. KDE. A hi Title: GLY Signature: z oe
(Print Warne : . - Me

i

a

%

Pais OG Ak tay
Date received by AC: Peli he:

 

ea

 

AC Use Only WOW 7 4 ome
Date mailed/delivered to appellant! 10% ee

 

 

 

 

F. if you are dissatistied with the Second Level response, explain reason below; attach supporting documents and submit by mail for Third Level
Review. It must be received within 30 calendar days of receipt of prior response. Mail to: Chiel, Inmate Appeals Branch, Department of Corrections and
Rehabilitation, P.O. Box 942883, Sacramento, CA 94283-0001. If you need more space, use Section F of the CDCR 602-A.

 

Cee Amended €bCR-GOZ &aMacnwment 2 Failed ko we Skamoed,
Aute wiligd and delwerea to
XPD eAlunk

inmate/Parolee Signature: 2X. Aaddoapd Date Submitted: Nev byline “22, te

G. Third Level - Staff Use Only

This appeal has been:
C1 Rejected (See attached letter for instruction} Date: Date: Date: Date: Date:

(J Cancelled (See attached letter} Date: , L '
Fil Accepted at the Third Level of Review. Your appeal issue is [] Granted ni Granted in Part [1 Denied (1) Other: beet 7D AL

See attached Third Level response,

 

 

 

Third Level Use Only Pe a oy ra
Date maited/delivered to appellant fee tyes

 

 

 

 

H. Request to Withdraw Appeal: | request that this appeal be withdrawn from further review because; State reason. {If withdrawal is conditional, list
conditions.)

 

 

 

Inmate/Parolee Signature: Date:,

« Prini Staff Name: Title: Signature: Date.

 

 
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 7 of 31

 

 

“ATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
MATE/PAROLEE APPEAL
cm PAA foe AGINAY side 1
7 181776 ~~" TAB USE ONLY ~

i Institution/Parole Region: Log #: Cate ory:

Mil | Sr A- Ib Oran — (7
|
AY1590 FOR STAFF USE ONLY

 

ou may appeal any California Department of Corrections and Rehabilitation {CDGR) decision, action, condition, policy or regulation that has a material
4verse effect upon your welfare and for which there is no other prescribed method of departmental reviewremedy available. See California Code of
egulations, Title 15, (CCR) Section 3084.1. You must send this appeal and any supporting documenis to the Appeais Coordinator (AC} within 30 calendar
ays of the event that lead to the filing of this appeal. If additional space is needed, only one CDCR Form 662-A will be accepted. Refer to CCR 3084 for
irther guidance with the appeal process. No reprisals will be taken for using the appeal process.

Appeal is subject to rejection if one row of text per line is exceeded. __ WRITE, PRINT, or TYPE CLEARLY in black or blue ink.
Name (Lasl, Firsl): COG Number: UnitiCel Number: . Assignment:

Sad ale ZN . a \Wwike\s AN iSGG6 12 Caron \\ Ropeals Ceo rdinate ¢

State briefly the subject of your appeal (Example: damaged TV, job removal, ete.):

 

 

 

 

_ | . . rr. “yy SAA ATO
“Amate ASsaulh, Excessive Fore by Correction Oravey, legal INMATE AP

So pemunhiny STAY
CALTPOARIS 3)

 

    

A. Explain your issue (if you need more space, use Section A of the CDCR 602-A): On Buiadar pete, \ . i
4” anol teomed Ke od r. a ae 1 ¢ am AHENTIN CA GAdSaA
while aanigned fs Sed hee Bwler, Cell 27 San Gueaka Roce phonavies mluenicg bem SAN QUEMIN, CA 4504

 

exonuy wal awarting my call dass bs be unlecke Awad benten and Latleret by dheae AUG.2 7 2088
inmates: Lorem, Sumisaki psnd Esquivel - Tn attempting te protect my headand fee °
B. Action requested (If you need more space, use Section B of the CDCR 602-A): _A ok Very Boy i we5t A Sea 2 Sone
ae the fe\lowsing + (My medical emecencies ne. AAAeSoe4 BEES OS AUEOe

ae

Abel

1

2) Yh. Few luy Atoremantyonest woates be disciplined and E-cvnoiyually
Chamed 2). CoreWenal Offiier twos Fired Ms weapon ‘ee
Supporting Documents: Refer to CCA 3084.3,

~ oer bad "A ar
DOTS POE

we i

Nay ‘4 2 nip

C1 Yes, | have attached supporting documents. ° . au

List supporting documents attached (e.g, CDC 1083, Inmate Property inventory; CDC 128-G, Classification Chrono):

 

 

 

im No, | have not attached any supporting documents. Reason : Die te fest mettons Made \o a fry
Conmiement Corre thon Srevcers hae denied me opp chaidy \s ingle. Cons eb od
Colguacal Attunears Lior GOR 022. l Rropecky Anwentury Cig - i683 ind Taadeat |
Rrort) a6 gupiecting Evidence and ofteckedn (eons Woned
Inmate/Parolee Signature: A hed AOOAL Date Submitted:

  
 

 

 

yO
C. First Level - Staff Use Only Staff - Check One: Is cagast-A Attached? (J Yes ([JNo
This appeal has been:
£1 By passed at the First Level of Review. Go to Section E. he/ye 6 ub [ri
ejected (See attached letter for instruction} Date: / Date: ! f Date: Date:

 

 

ae (See attached letter) Date:

‘Accepted at the First Level of Review.

Assigned to: _ C. “2 Titie: A iA/ _ Date Assigned: 1D ho, Date Due: (v2

 

 

 

 

 

 

 

First Level Responder: Complete a First Level response. Include Interviewer's name, title, ee Dive and compl he section below.
Date of Interview: “C7 AP JE Interview Location: fp we DP OME
Your appealissue is: (J Granted Granted in Part (] Denied (] Other:
C4, a letter. If dissatisfied 4 oe Level response, complete Section D. _

foterviewer:7\ * CO. Co Title: : Signature: (Np Date completed: SO 423 Ae

” (Print Macq * en el

z i awe ae
Raviewer: ir\ oN Title: (Signature: cane

(Punt Mama)
Date received by AG i ° WA sasha g

HA Ea

: AG Use Oniy

 

 

ee A eh

Date mailed/delivered to appellant

   

 
Case 5:18-cv-05558-BLF Document 42 Filed pepe Page 8 of 31

 

Le
STATE OF CALIFORNIA ‘ DEPARTMENT OF CORRECTIONS ANS ROHASILITATIORN
INMATE/PAROLEE APPEAL FORM ATTACHMENT
CDCS 602-A (REY. 03/12} Side |
ee ee —_ JABUSE ONLY Inslitufian/Pargie Region: = Log #: Calegory:
OO A ¥- o2ga7—- A
| FOR STAFF USE ONLY

 

 

Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used.
Appeal is subject to rejection if one row of text per line is exceeded. © WRITE, PRINT, or TYPE CLEARLY in black or blue ink.

 

Name (Last, First); COC Number: UnivCali Number: Assignment:
SDDoOZAT . OWIKEB AN isco | 2 Carson (4 Appeals Ceardecto re
A. Continuation of CDCR 602, Section A only (Explain your issue) i. SM AY cette: | ;
efGcer hred nis Jungs and Shot meen lowes cy ik side of my be “Ay lowante my lnuttocks 2
Licideat W2pE ok eGlacts 4 foor Lc Ya Vici noweve.s when i muied Corcaction 2 Peers bo a .
Healiq2nce. in my inkeaview athe Captain Rigust 1S 206 Captain abated thece Kind af thn |.
ast happens! Wo immediate Ascors atlention acmedieian was provided fur my pain ating ae
and oishaiwed ingacies. Vo eae ‘oy fhe. in thy daily | Wing ageds_. t wh. ace ia Caren
hdinaateabive begheguitlon cel 2014 doxoid o € diseaplinasy vidlation vc vidlence ye Las
subjecta.d by being band cured at a imes whind my be re 5 puns cash iat ches pay
cuts | fUiSes | and feoriching ord cicywlakoa on a acm, 008 2f wine ts disable. i, t

 

 

 

 

 

 

 

 

 

sae a
ans dunied oiliy to aintan hygiene fy Sheer, acm, achat Vinws and cloths, ocr 8 2018
My ceil toilet gin walls and Alsons see covered wath Using and ober loudly Axcredhbas Nie
Me er 4 3
that Tam GureAle beards daly My matives is des strayed is. visabicitel wih wring. Via 2912

 

Hy sell SiN eis a nl€unchened \iod un) nulfigle Be hy sant Hy
Sed feed by Conisuies 2 cab meals in ewenty Fur aac} ilabian UC aridesied Fre aheile 2 —
axo0 Giga. and my fumes [2 Baie St ba ith Correction iheers te ced Af255 ing seine’ s nk
mediced eA! CAP Neres 3 upptivacced and Wide racted. ty | Leyiil vite. rials and pe Se tyed

 

 

 

 

  
   

 

 

 

 

of
pepedy trek tell 2A any feliGuows mater! rel Sandhygene.is Wes? sn dscl Amteadday | EES co eay OO A
«eae: a a Caen as athy bea : 4 | ate Aden: REG: ku E
Crem vc clyioa' lable Tait whl other innakes sen ps ceditan » Elpere bloat bee aA ond
Inmate/Parclee Signature: R. A doar Date Submitted: ng: 25-2 a 2 aA ” y 20i3
nyo

 

B. Continuation of CDCR 602, Section B only (Action requested): Atse iplinas and ar AVS C\wce by A tre wry
Anis Awkies fan d (as, PD declaration Yn we wéke ane omise ByEy mS
Violated way Conati habis ni | Claes andl er tyne mirsk Seth ,
E La ht % fuurctee wh mend ments (3), xu L be Cap ide a
‘to “iy to moan wy MV GVene Fb ely owes Aho ein 2k Wy cuNeé
linen an L\o Wes Aviky (e\. to be Qrsoided ccaly Foes ede SME CL ceN ee
and pktucded aon chanltey tp cleow and aamtice mu Cell \iviny cally

(7) that v oe eer Aes GW Wak tog rach oe py re\giot is Fay

hep sgh e. LIEN NG ~eAve Wows vet \ Waeeel S cane Yuwe. im thy p A ace BSAC
6d all \ me's my CE lathe ana legal matéeclals wilhout inerrerens ey
AN. and Baek ve cenoied fon im par smn ot CL we. SAC BAK ov and Gace We \yousing
idk pee ty Clascrt¢ Lakinn and Yook odes victims vf “otal wt \ye. ac odin KAW nen

Inmate/Parolee Signature: AX. Ae ud doe’ Date Submitted:

 

 

 
Case 5:18-cv-05558-BLF Document 42. Filed 05/11/20 Page 9 of 31

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PAROLEE APPEAL FORM ATTACHMENT
CDCR 602-A (REV, 03/42} Side 2

 

 

D. Continuation of CDCR 602, Section D only (Dissatisfled with First Level response):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Submitted:

 

 

Inmate/Parolee Signature:

 

 

F. Continuation of CDCR 602, Section F only (Dissatisfied with Second Level response):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Submitied: __

 

Inmate/Parclee Signature: .
- STAVEOF CALIFORNIE OBEb ReTHENT YE CORRECT oe ano RO GUIS HLS 2 Filed 05/11/20 Page 10 ol Si NEWSOM, GOVERNOR

“FFICE OF APPEALS
r.O, Box 947883
* Sacramento, CA 94283-0001

 

February 5, 2019

SADDOZAI, SHIKEB, AY1590
San Quentin State Prison
San Quentin, CA 94974

Dear Mr./Ms. SADDOZAIT, SHIKEB,

The California Department of Corrections and Rehabilitation (CDCR) Office of Appeals (OOA)
received your CDCR Inmate 602 Appeal log number 1817764 for the purposes of providing a Third
Level Response.

Unfortunately, due to time constraints, OOA will not be issuing a Third Level Response to your
inmate appeal. The Second Level Response to your appeal, previously issued is adopted as the
Third Level Response and serves as the Department’s decision in full.

The Second Level Response will constitute exhaustion of the administrative remedy provided by the
CDCR Inmate 602 Appeal process as described in California Code of Regulations Title 15 section
3084.1(b) for the specific tssues described in CDCR Inmate 602 Appeal log number SQ-18-02997,

This action by OOA does noi excuse you from exhausting any other administrative remedies that
may be required or available to you in relation to your particular claim, including, but not limited to,
the Department of General Services Government Claims Program, the Department of Fair
Employment and Housing, and the Equal Employment Opportunity Commission.

 

Office of Appeals
California Department of Corrections & Rehabilitation

ce: Litigation Coordinator
as Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 11 of 31

St..e of California : Department of Corrections and Rehabilitation

Memorandum

Date : NOVEMBER 6, 2018
To > SADDOZAT AY-1590

Subject: SECOND LEVEL OF REVIEW RESPONSE TO APPEAL # SQ-A-18-02997

APPEAL ISSUE:
CUSTODY/CLASSIFICATION

SUMMARY OF APPEAL:

You submitted an appeal regarding multiple issues which you are requesting to be addressed and
corrected. On August 14, 2018, you stated that you were battered by several inmates upon returning from
the evening meal. You alleged during the incident you were struck by a “gunshot” to on your lower right +
side of your buttocks. You further stated that Correctional Staff had other force options to utilize to quell
the incident, and shouldn’t have shot the less-lethal projectile. You alleged that you were the victim and
felt that the Correctional Officer who discharged the weapon was negligent of his duties and unnecessary
force was used. After the incident, you stated you were forced to “strip naked” in the presence of non-
medical staff, and you did not receive proper medical care. You then further stated you were subsequently
placed in Administrative Segregation Unit (ASU) for disciplinary purposes. You stated during your escort .
to ASU, you were placed in handcuffs as punishment, which you sustained cuts, bruises and restriction of
blood circulation to your arms.

While housed in ASU, you made allegations that your living conditions were not suitable, You claimed -
your toilet, sink and walls were covered with urine, along with your mattress. You stated your sink -
malfunctioned, and you were denied cleaning supplies. You also claimed you were denied recreational
yard time and forms such as 602°s and form 22’s. You then further stated that you were denied your -
property which included legal, religious, and hygiene items.

DECISION:
PARTIAL GRANTED

EFFECTIVE COMMUNICATION:

The Reviewer identified any accommodations necessary for communication with you by means of the
Disability and Effective Communication (DEC) System and/or the Strategic Offender Management
System (SOMS).

You are a participant in the MHSDS CCCMS level of care

You are not a participant in the DPP

You are not a participant in the DDP

You have a TABE score of; 7.6

The interviewer confirmed effective communication was established with you when you provided
appropriate answers to questions asked, and asked appropriate questions pertaining to the appeal issue(s)
and/or the appeal process. In accommodation, the method of speaking simple English to you slowly and
simply was utilized.

SLR Response #$Q-A-18-02997 , Page [ of 3
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 12 of 31

‘eof California Depariment of Corrections and Rehabilitation

REVIEWED/INTERVIEWED BY:
On November 6, 2018, at approximately 1500 hours, you were interviewed by Correctional Lieutenant

(LT) J. Zuniga in Facility A South Block office via telephone. During the telephonic interview, you were
provided an opportunity to clarify any issues noted in this appeal or provide any additional
information/documentation to support the appeal allegations. You reiterated the basis of your appeal and
had no additional supporting information to add to the appeal.

DISCUSSION/CONCLUSION:

On November 4, 2018, at approximately 1500 hours, while conducting my interview with Inmate
Saddozai, he reiterated his concerns which was addressed on his 602 Inmate Appeal. He stated that he had
nothing further to add nor was not able to provide further supporting documentations pertaining to his
allegations.

After conducting a review of the 837 incident package SQP-004-18-08-0339, it was determined that
Correctional staff adhered to the Californian Department of Corrections and Rehabilitations (CDCR) use
of force policy to quell the disturbance. Per Title 15 Use of Force CCR 3268(a)(1), 3268(a)(4),
3268(a)\(5), 3268(c), reasonable force was utilized to effect custody and gain compliance with a lawful
order. Immediate force was used without delay to respond to the situation which constituted imminent
threat to the institution /facility security or the safety of persons, Use of force options do not have to be
utilized in any particular sequence. Responding custody staff will make a determination based on safety,
distance of the disturbance, size of disturbance, and the imminent threat. During the incident, you may not
have been the intended target, but due to the movement of all the involved inmates, the point of impact
which the 40mm direct impact round strikes cannot be definitively determined to hit its intended target.
Based on the 7219 Medical Evatuation dated 8/14/18, your allegations of being placed in handcuffs which
caused you have cuts/bruises to your wrists and losses of circulation to your arms are unfounded,

You stated you were “stripped naked” in the presence of non-medical staff which violated you privacy.
According to Title L5 CCR Section 3287(b), Cell Property and Body Inspection, An inmate is subject to
an inspection of his or her person either clothed or unclothed, when there is a reasonable suspicion to
believe the inmate may have unauthorized or dangerous items conceal on his or her person or that he or
she may have been involved in an altercation of any kind. The unclothed body search which was
conducted at the conclusion of the altercation was warranted since you were involved in an altercation
and for placement in ASU,

Upon reviewing the ASU placement notice, it was determined that you were rehoused based on your
safety concerns which if you were to remain in San Quentin Badger Unit, your safety would be in
jeopardy. Base on Title 15 CCR Section 3335, and 3335(a)(1) Administrative Segregation, when an
inmates presence in an institution presents an immediate threat to the safety of the inmate or others,
endangers institution security, inmates shall be immediately removed from GP and placed in ASU. Your
placement into ASU was based on your safety concerns and not for disciplinary purposes. While you
were in ASU, you made allegations that your living quarters were unbearable due to the urine, soled
mattress, and a broken sink. You also alleged that you did not receive recreational yard or your personal
property while housed in ASU. Upon the review of the CDC1 14-A Inmate Segregation Record it notates
on 8/16/2018 you were given then opportunity to have recreation yard which you refused to participate.
You were given your personal property and canteen on 8/21/2018 and again you receive more personal
property on 8/22/2018. Your allegations of a soiled mattress and unlivable conditions while housed in
ASU are unfounded. It was determined that while in ASU, you were also afforded the opportunity to
receive all requested documentations such form 22’s and 602’s, Forms were given to you on 8/23/18,
your requests for documents were afforded to you while housed in ASU.

SLR Response #$Q-A-18-02997 Page 2 of 3
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 13 of 31

Sta‘: of California Department of Corrections and Rehabilitation

After reviewing all available information an assessment was conducted of the appeal and the reviewer
determined that CDCR did not violate the Use of Force Policy, ASU placement, search procedures, and
your living conditions while housed in ASU,

DECISION:

The appeal is at the Second Level of Review. The appeal is granted in part based one the aforementioned.
You are seeking further medical evaluation for the injuries which you sustained, You are afforded the
opportunity to do so by filling out a medical health request form. You're requesting for inmate form
which include form 22’s and 602’s is approved. Forms which you are seeking for are readily available to
you in your current housing unit. All requested forms will be issued to you upon request when staff and
the forms requesting are available,

Your allegation of staff misconduct was unfounded, based on the review on the 837 incident package and
all other documents CDCR followed proper policy and procedure during and after the incident. Your
request for Officer Clawson to be discharged from his duties is denied.

If dissatisfied with the Second Level Response, the appellant may submit the appeal for a Third Level
Review, as described in CCR 3084.7, provided the time limits pursuant to CCR 3084.8 are met.

APPLICABLE DOCUMENTATION / POLICY / EVIDENCE CONSIDERED IN APPEAL
DISCUSSION:

CCR§ 3084.1, Right to Appeal

CCR§ 3268(a)(1), 3268(a)(4), 3268(a)(5), 3268(c)} Use of Force

CCR§ 3278(b) Cell, Property, and Body Inspections

CCR§ 3335, 3335(1)(a) Administrative Segregation

 

2. biter Lhe Gig
RON DAVIS ‘

WARDEN

SAN QUENTIN STATE PRISON

SLR Response #$Q-A-18-02997 Page 3 of 3
State of California Case 5:18-cv-05558-BLF Document 42 Filed OF bbe ht PODS atbnapilitation

Memorandum
Date : OCTOBER 15, 2018
To : INMATE SADDOZAI (AY1590)

Subject : FIRST LEVEL OF REVIEW RESPONSE TO APPEAL # SQ-A-18-02997

APPEAL ISSUE:
CUSTODY/CLASS

SUMMARY OF APPEAL:

In your CDCR 602 (Inmate/Parolee Appeal) you contend multiple is issues and/or requests,
such as: (1) Staff misconduct, (2) Copies of the Incident Report in which you were the victim
of the incident, (3) A medical evaluation, (4) Correctional Officer Clawson be discharged, (5)
Forms be made readily available in the unit, (6) Have the institution install cameras on the
yards and in staff office areas, and (7) Request for a written declaration that ‘“‘the acts and
omissions violated your Constitutional Rights.”

DECISION:
PARTIALLY GRANTED

REVIEWED/INTERVIEWED BY:

Correctional Sergeant R. Aiello was assigned as the First Level Review (FLR), Sergeant
Aiello conducted an interview with you on Monday, October 15, 2018 in the South Block
Alpine Section,

The San Quentin Inmate Appeals Office reviewed the appeal issue(s) and determined it did
not allege staff misconduct that warranted review by the Huing Authority pursuant to CCR
3084.9(1)(3). The screener advised you the issue would receive routine appeal processing.

EFFECTIVE COMMUNICATION:

The Reviewer identified any accommodations necessary for communication with inmate
Ramos by mean of the Disability and Effective Communication (DEC) System and/or the
Strategic Offender Management System (SOMS). It was noted you are a participant in
MHSDS program at the CCCMS level of care. Additionally, you are not a participant in the
DPPV or the DDP. It is noted you have a TABE score of 7.6 on file.

The Reviewer confirmed effective communication was established in that inmate Ramos
provided appropriate answers to questions asked, and asked appropriate questions pertaining
to the appeal issue(s) and/or the appeal process.

FLR Response #SQ-A-18-02997 Page | of 3

eT ” .
fy i ! f a 2 2 J I
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 15 of 31

APPEAL DISCUSSION:
You claim that staff inappropriately used force against you. While this issue has been

reviewed by the Hiring Authority, there are several related issues that may be addressed.

You confirmed the subject and scope of your appeal in your own words, During the interview
the FLR was able to identify seven issues that will be addressed in this appeal response.

The first issue addressed by the FLR was the allegations of staff misconduct. You were
reminded that the complaint has been rejected by the Hiring Authority. This was verified
with the documents that were presented with the appeal, dated August 28, 2018 and
September 26, 2018.

The second issue discussed was your request for copies of the Incident Report in which you
were the victim of an assault. You acknowledged that you did receive a form stating that you
were the victim, but not the entire Incident Package. You were informed that you may not be
able to receive those documents and that you should request them through your assigned
counselor.

The third issue the FLR discovered was your request for a medical evaluation, When you
were asked to expound upon this request, you informed the FLR that you have been seen by a
medical professional in SQSP, but are requesting to be seen for a second opinion. You were
given a 602 HC to address that complaint as it has nothing to do with custody issues.

The fourth issue the FLR addressed was your request for Correctional Officer Clawson “to
be discharged from his duties.” This request is denied,

The fifth issue the FLR addressed was the request for “forms to be made readily available in
all inmate housing units.” This portion was granted with the caveat that when the supply of
forms has been exhausted, they may not be available until the supply has been replenished.

The sixth issue to be addressed by the FLR was your request for the institution to be fitted
with security cameras on all yards and staff office areas. This request was denied due to the
inability of the FLR to grant such a request.

The seventh and last issue the FLR was able to identify was your request for a written
declaration that “the acts and omissions violated your Constitutional Rights.” This request
has been denied due to your inability to articulate the issues associated with this portion of
your complaint.

FLR Response #SQ-A-18-02997 ‘ Page 2 of 3

MEY ¥

"2 201g
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 16 of 31

DECISION:

The appeal is PARTIALLY GRANTED based on your inability to substantiate parts of
your claim and the ability of the FLR to handle certain aspects of the appeal.

If dissatisfied with the First Level Response, you may submit the appeal for a Second Level
Review, as described in CCR 3084.7, provided the time limits pursuant to CCR 3084.8 are
met.

APPLICABLE DOCUMENTATION / POLICY / EVIDENCE: CONSIDERED IN
APPEAL DISCUSSION:

e CCR Title 15 Section 3084.1 (a) — Right to Appeal

e CDCR 602 — Inmate/Parolee Appeal

*© CDC Form 695 — Dated 8/28/18 and 9/26/18 — Addressing the Staff Complaint

2 Inmate Saddozai’s (CDC# AY1590) explanation of his complaint and subsequent related
issues

T. ALLEN

Associate Warden
Central Services

San Quentin State Prison

FLR Response #5Q-A-18-02997 Page 3 of 3
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 17 of 31

State of California

CDC FORM 695

Screening For:

CDC 602 Inmate/Parclee Appe: |
CDC 1824 Reasonable Modific: 4

RE: Screening at the FIRS ~

Wednesday, September 26.

SADDOZAL AY1590
A SB ALO07001L

STAFF COMPLAINTS, }-
Log Number: SQ-A-18-02
(Note: Leg numbers are :
subject to cancellation fc «

The enclosed documents a-

Your appeal has been +.

Section (CCR) 3084.6(é.
voluntinous unrelated dox
: neal.

identify the issue ander G.

Your appeal alleges exces

was reviewed by tite hiriz:
complaint and would be 7

However, the requested a.

related to liygiene, shawe. -

requested don't relate to ¢.

obscured, You are instr. :
and submitting each issu:

Vibe.

_A. Andres, CCH (00- -49)°~

Cb

eo” ©. Collins. CCH (56-99)

Appeals Coordinator
SQ

NOTE: If you are required t:

iS
tion or Accommodation Request

Level

2018

‘isuse of Force, 09/26/2018

197

‘ssigned to ail appeals for tracking
failure to correct noted deficiencte:

© being returned to you for the follow:

fected pursuant to the California ¢
(9).
umentation such that the reviewer ce

ive force by a correctional officer - si
authority and determined not to mec’

‘acessed as a routine appeil.

‘fons are largely unrelated to the app

, daundry, clothing, yard, religious 8
g appeal issue, the appeal must be re.
ted to rewrite an appeal addressing ¢.

wat least 14 days apart.

< respond/explain to this CDCR Form 695, o

Hf misconduct,

irposes. Your appeal is
\

wt

1g reasons:

“ade of Regulations, Title 15,
Your appeal issue is obser

ed by pointless verbiage or

anot be reasonably expected to

This incident
the criteria of a staff

wl issue, including actions
+als and services, As the

seted as the issue having been
ad filing each issue separately

only the lines provided below.

 

T rewrote 602 appeal WPON YUE | GEGUES pletigea

 

Provide me te COPY af ahi CS) documents enclosed. Ten yer

 

 

Be advised that you cannot:

resubmit the appeal within 1. 2

CCR 3084.6(e), once an ap

separate appeal can be filed .
the appeal on the cancellatio:
“NOTE THIS CDCR 695 Is:

CfT 32m (% pay,
“ SUR

apeal a rejected appeal, but should take”
timeframes specified in CCR 3084,6(¢

eal has been cancelled, that appeal ma:..
The origina...

a the cancellation decision.
is granted.
PERMANENT. APPEAL ATTY ACHM EN”:

2 corrective action necessary and
and CCR 3084.8(b). Pursuant to
yot be resubmitted. However, a
appeal may only be resubmitted if

AND IS NOT. TO BE REMOVED |
So ee te

Case 5:18-cv-05558-BLF Documeg
State of California
CdC FORM 693
Sereening For:
CDC 602 Inmate/Parolee Appeals
CDC 1824 Reasonable Modificction or Accommodation Request

 

 

RE: Screening at the FIRS { Level
Tuesday, August 28, 2018
SADDOZAL AYI590

A SB A4007001L

STAFF COMPLAINTS, Misuse of Force, 08/27/2018

Log Number: SQ-A-18-02997

(Note: Log numbers are assigned to all appeals for tracking purposes, Your appeal is
subject fo cancellation fcr failure to correct noted deficiencies.) | ,

 

The enclosed documents ave being returned to you for the following reasons:

Your appeal has been rejected pursuant to the California Code of Regulations, Title 15,
Section (CCR) 3084,.6(D)(2), You have exceeded the allowable ausber of appeals filed in a 14
calendar day period purscrant to CCR&Z084.1(). Pursuant te CCR 3084.4 you are advised
that this appeal is conside ed misuse or abuse of the appeals prucess. Repeated violations may
lead to your being placed on appeal restriction as described in CCR 3084.4 (g).

Your appeal SQ-A-18-036 ”7 was accepted on 8/28/18, You may not file another appeal until
DIRE. ,

Also: You filed an appeal alleging staff misconduct; however, the Hiring Authority determined

your complaint will not be categorized as a staff complaint. Should you choose to refite this

appeal af the appropriate cime, it will be processed as a routine sppeal based upoi | vir iSSHES
raised including those alleged as misconduct, Pursuant to DON 54100.25, your appeal did
Hot meet criter ia for staff niscondace.

(hoa

ve é. Oot ;

: AwAndres, CCIE (00-49)
ee C. Collins, CCH (S0- 99)

Appeals Coordinator

SQ

|S

NOTE: If you are required tc: respond/explain to this CDCR Form 695, Ueto only the lines provided below.

 

 

 

 

“es

Be advised that you cannot! ppeal a rejected appeal, but should take f:e corrective action necessary and
resubmit the appeal within i. e timeframes specified in CCR 3084.6(a° and CCR 3084.8(b). Pursuant to
CCR 3084.6(e}, once an ap eal has been cancelled, that appeal mays not be resubmitted. However, a
separate appeal can be filed > the cancellation decision. The original sppeal may only be resubmitted if
the appeal on the cancellatio: is granted,

NOTE THIS CDCR 695 {5 2 ‘PERMANENT APPEAL ATTACHMENT AND IS NOT TO BI. REMOVE De

 
MATE SEGREGAT

DEPARTMENT OF CORRECTIONS
SNREGDESS8-BLF Document 42 Filed 05/11/20 Page 19 of 3t
- CDC 114-A (Rev. 10/99)

 

CDC NUMBER
iAY1590

pees

 

 

 

  

   

INMATE NAME

SADDOZAI, SHIKEB

 
  
  
 

 

 

 

RECORD OF DAILY ACTIVITY
INSTRUCTIONS
Allinmateactivities‘contactsmusthedocumented indetai?. Staffcompieting tusrecard shallrecard

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

  

I
| all prourams, activities, and servivesaffordedseyrepatedinmates Siaffshall additionally docum ant
| any unusual behavior displayed by the inmate while contined in seuregation.
| CELLSEARCH: A search ofthe cell was completed Staff shall dncumenttheresultsofthe search
| inthe comment section, Cells will be searched pier to and foliowing an inmate's occupancy
CELL INSPECTION: Eachceil shall beinspected weekly 1ensurethad the lighting, plumbing, and
fan overall condition of the cell is satistactary.
% SHOWERS: Each opporunity pravidedtoan inmatetoshower shall bedocumented. Refusalssltai]
i ae be noted as an,
z fa = SUPPLIES ISSUED: LINEN EXCHANGED/CLOTHING EXCHANGED: Staff shall documem
& Ye = each area as appropriate. Refusal will be noted wilh an Rg
oO a a MEDICAL‘PSYCHIATRIC: Contacts shall be documented by the medical ar psychratric statf
Hislse a providing the service
GQ ee a & 3 ADMINISTRATIVE CONTACT. Any administrative contact, hearings, 1CC, UCC. BPT, ate
z re] a = 5 > a “ shall be documented by the stafY making the contact
o S2ioj/ziz > Se oie > VISIT/LEGAL LIBRARY: All access to these Programs shall be documented.
-/|c 3 Zz O oe x ef a z = = MEAL: Meals shall be documented as B, L, of D for breakfast, lunch, or dinner, of R fora refusal.
oc 1s i x a = “ < Go Fa a S TIME GUT TO YARD: Time iamate is released to yard. Refusal shall be documented by placing
wie & Bo Q a oe = & Zz faa z an R in front of the entry. Example: R-12:30
(41 Bie AST 3 =|] 2 in = TIME IN FROM YARD: Time inmate is brought in from yard. Refusal shall be documented be
Fl fiaqalB /=s/H i] = " —=|zie So z placing an R in front of the entry. Example: R- 14:30
a 2 = = Z, = = = i ie = S([4 ral Zz Bs wy COMMENTS: Any additional information or unusauai events,
BigiSielz/Sl|B Zlalesis algisl = = | syspous
Go 2 nln 3 5 =| > a = | a G = & (X» Hem campleted} (R- Refused} (N- No yard pending ICC) (S- Secarity}
(Me Medication) (.1p- Doctar/RN/AITA) (D+ Deuta Jip. Psychiatric)
COMMENTS. BATE STAFF NAME STAGE
TIFLE INITIAL
ARRIVED iN CARSON Byif 08/14 7 PP ‘ar
x Sh 2h ts YUM | TT F
ny pa > 4). 5 ape [AR eT
ae A Pf? an i AC lef fee
D od Moto 2 §O
| x Ant trode, 0230 ,.Uabe
ma = a “SR ~
| mao [use [efi Sp ve

 

 

 

 

eho,
ee Le

 

AW hchoas Yaa

 

 

00% -OATE BABS yaya

 

2s

 

 

fe? 1aoo BIO

 

 

 

AI OA. HA
Uf Li D oA t $e

 

Sa

FA) Pe, \ Nash,

 

Shower tan, 2130)

 

 

      
 
 

 

 

 

 

Px] av

ae fp tee. brig AEROS Bote e) Grae °

 

 

 

 

 

 

 

 

veya Pete. Fe , rep FP ;
f Lu! ‘ane da or ws ~ LOEF aa aed # a Lee wee en
w y © 7 /
: ey, Pie S/S} pobine Ye vig

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

: eCRETPORSIA Case >: 18-cv-05558-BLF “DOR Filed 05/11/20 Page 20. Of Rawr OF CORRECTIONS

. SEGREGATION RECORD August
- ide A Rev 10/99)

 

Te NUMBER ISMATE NAME CELL

AY1590 Saddozai, Shikeb 3050

 

 

RECORD OF DAILY ACTIVITY
INSTRUCTIONS

Atl inmate activilics/contaets must be documented in detail. Staff compleung this record shall record
all prourams, activities, and services afforded segregated inmates. Stal? shal! additionally document
any unusual behavior displayed by the inmate while confined tn segrevation.
CELL SEARCH: A search of the cell was completed. Staff shall decument the results of the search
in the cemment section. Cells will be searched prior to and follawing an inmate's aecupancy.
CELL INSPECTION: Each cell shall be inspected weekly to ensure that the hyhting, plumbing, and
overall condition of the cell is satisfactary.
SHOWERS: Each opportunity provided to an inmate to shower shail he documented. Rerusals shall
be noted as an RB.
SUPPLIES ISSUED/LINEN EXCHANGED/CLOTHING EXCHANGED: Stalf shall document

 

 

 

 

be
Oo
ft
B a
Oo 5 ¢ each area as appropriate. Refusal will be nored with an R.
Oo < a MEDICAL/PSYCHIATRIC: Contacts shall be documented by the medical or psychiatric stall
WwW oO 5 we providing the service.
oj, 2 Oo to Fa ADMINISTRATIVE CONTACT: Any administrative contact, hearings. ICC, UICC, BP. etc
Zz - oO oO ao wc shali be documented by the staff making the contact.
2 QO | WwW # =) aja co t VISIT/LEGAL LIBRARY: all access to these programs shall be documented
~ = 4 Q oO 5 = ze & x s > ee Meals shall be documented as B, L, or D for breaktast, hich, or dinner, or R for a refusal.
: ‘3 Nia 5 S bie ofu oO = Th {E ouT TO YARD: Time inmate is released to yard. Refusal shall be documented by placing
i) Ww wo) wy o Qqe gE Oo an & in front af the eniry. Example: - 72:30
= a. Ww O1g & E ao se) Zz = fe TIME IN FROM YARD: Time inmate is brought in trom yard. Refusal shall be documented by
al o x uw a z x w — oO;<a 2 z placing an 2 in frontof the entry. Example: R-13.40
n |Z = a) z rl/GIlz 7 rc, GB oO = COMMENTS: Any additional information or unusaual events.
31318 /f/G/5leisSlelS zl fia s] ¥ wi | SYMBOLS
mdiolictlo|/Zzp,ay;wia Orgy w ° wig O = = {X- lem completed) (R- Refused) (N- No yard panding iCC} (S- Security)
SL OlAlL@lGlGOlS ae] >Spoalele ery i E (M- Medication) (MD- DacloRN/MTA) (- Dental (P- Psychiatric)
: COMMENTS DATE STAFF NAME STARE
TITLE TNITIAL
x L/W 0030/0230/0430 8/20| OCHOA M
he (an : Bel Pore r. CF

 

Lp Sire gd Ba (S=

 

 

 

ect
oe |B Ee

ATS

TL. (

 

 

fe eee
, 7

 

 

BEI

 

!

PSPs

 

  

eg fet eet PHIL VEL ean

 

 

TG PUP TLAT ENE N21 Ger telote VES

 

    

 

f
OL Vid Mee GEE PIE NV
Lipie’ ¢ lie?! |

 

 

ANTEC 6.¢

 

=}: ORAS Shalt
) ot

 

       

 

 

 

  

 

eee TE Sa ALT
INOP Oy Cleo ARE
tC fo sy ps | hows
a ~ ? Wr) en, ey ~ ve
L D a ee hiss feu i r J po yp eee Py

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a fe Pepe pa pe | me] mm [me] me be med ee mm ep
. od

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Saddozai, Shikeb 50 AY1590

 
Case 5:18-cv-05558-BLF Document 42

STATE GP CAL IDOR NEA

MEDICAL REPORT OF INJURY

OR UNUSUAL OCCURRENCE

LDCR Tse Rey, OL

Filed 05/11/20 Page 21 of 31

DEPARTMENT OF CORRRETIONS ANG RERASILIEA RE &.

Base fey?

 

NAMB OE INSTIDCTION

SO.

 

LOCATION OF EVAL ATION

TTA

DATE

 

Bg

 

eEAson For eEroRE (] ALLEGATION

DAUNUSUAL OCCURRENCE

i ON THE JOB INJURY
SCPRE AD/SEG ADMISSION

M RER

USE OF FORCE GLINTURY

: (2 OTHER

OTM RETUNRS

 

NAME EAGT

Saddoza ;

FIRS

Shikveb

CDCR NUMBER

AYLSTO

 

PERSR INST. Cee

 

VISITOR Ib SONG 7
. “

 

PLACE QE UCCLRRENCE

Bady en"

DATE OF OCCURRENCE

BN ls

 

 

TIME OF OCCURRENCE

{$5 6

TIME SEEN RN NOTIFIED TIME

GF0S5” $205

 

 

PHYSICIAN NOTIFIER TIE

 

 

BRIEF STATEMENT IN SUBJECT'S WORDS OF THE CIRCUMSTANCES OF THE INJURY OR UNUSUAL OCCURRENCE

mt

NOT ger shoot py phe

buttoectes

 

INICRIES FOUND? VES ENO
Adrasmey serach rand

 

 

 

 

Active Hicedists 2
Broken Rune 3
Bruise Biscolured Area Le

 

ium

 

sfc

 

Dread Blind

 

Fresh Tata

 

tlubLacecation Sink

awulkea Anca

 

 

Pan

 

Pitnehan |

 

Puncture:

Revtbeucd Arca

 

 

Shoo hop

 

Hre-Eaisiiins

 

Other

 

 

Chenier! Agent
Lexpuwure?

 

Chem, Ageat

 

Hspuruire Ayes

 

Dccrnbenbivetcd sw! Wy ater t

VES SNOS REFUSED

i a ered
Ogcontuninated a! Aiet

YES NOCREPUSED

neni gn tl
seit decethinniation

Instrtens user ? VES ING

 

 

Sttf baned
fixnesucd packet ? YES ENG
rr rh

a£3 Bani wheck mes

 

 

Paaitial 1" Check

 

 

Tank Final

 

 

 

 

TIM DISPOSITION? F OF Ze mem
trie lt. refeased te? Cus feel

 

 

 

 

Baek

 

 

REPORT COMPLETED HYSTITCE (PRINT AND SION)

 

PHRNR INST. PD 7 | RDOY

223701204

 

 

Lire

ASSIGNMENT AREA

Te

 

 

25 EA ewe LEEF

a
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 22 of 31

  
 

| CAUFORKIA DEPARTMENT of
* Corrections and Rehabilitation

 

ADMINISTRATIVE SEGREGATION UNIT PLACEMENT
NOTICE

 

 

INSTITUTION NAME INMATE'S NAME CDC NUMBER
SQ-Facility A SADDOZAI, SHIKEB AY1590

 

 

 

REASON(S) FOR PLACEMENT (PART A)

 

 

 

|EDIATE THREAT TO THE SAFETY OF SELf OR OTHERS,

 

 

7 PRESENTS AN IMt

 

 

[v" JEOPARDIZES INTEGRITY OF AN INVESTIGATION OF ALLEGED SERIOUS MISCONDUCT OR CRIMINAL ACTIVITY,

  

7 ENDANGERS INSTITUTION SECURITY) ~ RETAINED IN ASU AS NO BED AVAILABLE IN Gt

RAL POPULATION,

 

 

DESCRIPTION OF CIRCUMSTANCES WHICH SUPPORT THE REASON(S) FOR PLACEMENT:

On Tuesday, August 14, 2018, while returning From the evening meal, you were battered on the third tier of Badger Section by Reception Center
Inmates LORM (BG-6763), SUMISAK] (8G-6260) and ESQUIVEL (BG-1136) resuiting in the use force ta stop. Based on this information, your safety
is in jeopardy if you were to remain in San Quentinéés Reception Center due to enemy concerns. You will be placed an Administrative Segregation
status pending review by [nstitutional Classification Committee (1.C.C.), who will determing your appropriate program and housing needs. As a
result of this placement your credit earning, custody level, privilege group and visiting status are subject to change. The attached COCR-7219,
Medical Report of Injury or Unusual Occurrence, reflects clearance for placement in ASU. Per CCR Title 15, your custady level is being increased to
MAXIMUM to facilitate this move. Equally effective communication was established with by reading the entire Segregation placement order to him.
The process was explained by reading and speaking in plain English. Inmate SADDOZAI! is not a participant in the Mental Health Services Delivery
System (MHSDS) at any level of care and has a 7.6 TABE Score as verified in CECS, A review of DECS also reflects that Inmate SADDOZAI does not
have any accommodation requirements. This placement is authorized by Correctional Lieutenant J. Lanier.

 

rv IF CONFIDENTIAL INFORMATION USED, DATE INFORMATION DISCLOSED:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE OF ASU PLACEMENT | SEGREGATION AUTHORITY'S PRINTED NAME SIGNATURE BC TITLE

08/14/2018 J, Lanier 4. Lanier a LT

DATE NOTICE TIME PRINTED NAME OF STAFF SERVING | SIGNATURE STAFF'S

SERVED SERVED ASU PLACEMENT NOTICE _ | FITLE

08/14/2018 19:41:00 ; | tT

- INMATE REFUSED TO SIGN INMATE SIGNATURE CDC NUMBER
re ~ AY1590

 

 

 

 

ADMINISTRATIVE REVIEW (PART B)
The following to be completed during the administrative review by Captain or higher on the first working day following placement

 

STAFF ASSISTANT (SA} INVESTIGATIVE EMPLOYEE {IE}
IS THIS INMATE:

LITERATE? ASU IS FOR DISCIPLINARY REASONS

 

CDCR SOMS ISST180 - CDC NUMBER: AY1590 NAME: SADDOZAI, SHIKEB

 

Page | of 3
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 23 of 31

Ih. MATE APPEAL ASSIGNMENT N ?TICE

To: INMATE SADDOZAI, AY1590 Date: November 2, 2018
Current Housing: C 6:1 2243001L

From: INMATE APP?ALS OFFICE
Re: APPEAL LOG N! MBER: SQ-A-18-02997

ASSIGNED STAFF REVIEWER: AW CENTRAL SERVICES
APPEAL ISSUE: CU: TODY/CLASS.
DUE DATE: 12/19/26 18

Inmate SADDOZAI, tiis acts as a notice to you that your uppeal has been sent to the
above staff for SECO? ID level response. If you have any cstestions, contact the above
staff member. If diss:.tisfied, you have 30 days from the receipt of the response to
forward your appeal ‘or THIRD level review. Third leve: appeals are to be mated
directly to:

Chief of inmate Appeals
Departr :nt of Corrections
P.O. Be. « 942883

Sacrams ito, CA 94283-0001

(. Lov

A. Andres, CCIL‘30-49)
= C. Collins, CCH 9-99)
Appeals Coordinator. .
SQ = .
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 24 of 31

Patient Name: SADDOZAI, SHIKEB MRN: AY 1590

Dale of Birth. 4/24/1977

Facitity: SQ

FIN. 100600037 11927570A7 1580

* Auth (Verified) *

 

State of Caiifernia Department of Corrections and Rehabilitation
Mental Health Referral Chrono Farm: Page + of |
CDCR 128-MH5 (Rev. 06/14) . Inslructlona; Page 2
Inmate-Patient Name: Saddozai, Shlkeb COCR Number: AY1590 Housing: 4407 institution: §Q

[a] Aautine (Within 5 working Gays) OO Urgent Within 24 hours) CO Emergency (Contact Mental Health Services immediately)

( Non English-speaking janguage:

 

REASON FOR REFERRAL: {Check the primary reasonts} and give an example or describe below under "Other.")

 

 

 

 

 

(CO History of psychiatric care need re-assessment D1 Needs psychotropic medication review
EF) Expresses suicidal ideation or recent attempts (Emergency) CO Exhibits nizarre behavior (Describe below}
£] Incapable of cating for seif / poor grooming LO Poor appetite / sad / feartul / nervous
1] Confused / disoriented / withdrawn LD Unpredictable / bothers others
F] Hostile / assaultive / poor self-control 1 Heazs things / sees things / imagines things
C1 Taken advantage of by other Inmates (] tasemnia / sleeps too much
(1 Poor attention span / difficulty following directions (3 DOP Consult / re-evaluation
fH} Other/Additional (Descrive): Getting anxious (assaulted), difficulty sleeping. He is requesting a referral. No SI.
Susan Lesher, RN AN 5216 : 9935 oa/27/18
REFERRED BY (Punt Name) TITLE PHONE / EXTENSION TIME DATE
Recelved in Mental Health Services by: O\webaee Time: A “shge , Dates © ver, -fpisigned to:
Print Name . Print Name
For clinician only -- this was a referral fos Oo MHSOS ., [] ODP’ famate-Patlent seen: . Time: , . * Date: ,

Once complete, submit to mental health services.
Distribution: Scan inta the eUHA, copy in C-file, copy ta inmate.
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 25 of 31

SQ - San Quentin State Prison

Patient: SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 / 42 years / Male CDCR: AY 1590

_ Mental Health Forms I

Recent serious medical diagnosis; No

pain problems : No

Medication hoarding/cheeking : No

Recent trauma (including sexual trauma}: No

Recent bad news; No

Anniversary date: No

Recent negative staff interactions: Yes

(Comment: reported negative interactions with officers and believes they are witholding his materials from him [Chan, Yan
Psychologist - 9/13/2018 9:31 PDT] }

Recent disciplinary ("115"): No

Single cell placement: No

Negative housing change in housing ; No

Safety concerns {e.g., gang dropoul): Yes

(Comment: per criminal convictions and was also recently assaulted by peers (Chan, Yan Psychoiogist - 9/13/2018 9:31 PDT) )

Early in prison term: No
Chan, Yan Psychologist - 9/13/2018 9:31 PDT
Protective Factors / Buffers
Family support: Yes
(Comment: mom {Chan, Yan Psychologist - 9/13/2018 9:37 POT] )
Religious/spiritual/cultural beliefs: Yes
Interpersonal social support: No
Future orientation/plans for future: Yes
Exercises regularly: Yes
Positive coping/conflict resolution : Yes
Children at home: No
Spousal support: No
Insight into problems : Yes
Job or school assignment: No
Active and motivated in psych treatment; Yes
Sense of optimism; self-efficacy: Yes
Quality of Protective Factors: has support of mom, reads koran, has future pians primarily focused on appeals/litigation,
goes to yard/exercises when offered, seens intelligent and wants to engage in tx, has strong sense of aptimism / efficacy
Chan, Yan Psychologist - 9/13/2018 9:31 PDT
Additional Information and Warning Signs
Additional Information ;. MSE: AOx4, gait steady, grooming/hygiene WNL, e/c steady, speech even, attention/concentration
sustained. Mood “fine” affect restricted. TC WNL, TP org/linear. denied any SI. no reported/doc SA/SIB hx. [J intact,
ox/impulses contained. Not e/o GD DTO DTS at this time.
Warning sign of imminent suicide present: - No Indicators .
Chan, Yan Psychologist - 9/13/2018 9:31 PDT
Risk Levels and Justification
CHRONIC RISK: Low
ACUTE RISK: Low
Justification of Risk Level: Low chronic risk. No apparent SA/SIB hx. Has h/o violence and here for life. Also has other
demographic factors.

 

Report Request !D: 25488761 Print Date/Time: 1/9/2020 10:00 PST

WARNING: Chis report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 26 of 31

SQ - San Quentin State Prison

Patient: SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 / 42 years . / Male CDCR: AY1590
To “Mental Health iDTT la Page Forms oe ~ enone ewes |

 

MHPC Initial Assessment Entered On: 9/13/2018 9:48 PDT
Performed On: 9/13/2018 9:38 PDT by Chan, Yan Psychologist

General Information
MH Assessment Reason: New Arrival
Information given by MH: Patient
Transfer Documents Received/Reviewed ; County Jail Records, Criminal Record/C-file, COCR Health Record, Other: soms
erms

Chan, Yan Psychologist - 9/13/2018 9:38 PDT
Presenting Problem/Symptoms
Presenting Problem MH : MHPC initial due to referral from other provider after inmate was assault by peers, c/o
sleep/anxious ,
History of Present Hiness ; Per records: No MH Hx, all prev CDCR GP placements
Per IP: No MH Hx. Reported onset of dep/anx more recently since assault by other inmates, and increase in dep/stress and
decrease in sleep/appetite as a result of living situation (IP c/o small cell, dirty condition, dirty iinen) and interaction with staff
and perceived mistreatment by officers.

Chan, Yan Psychologist - 9/13/2018 9:38 POT
Procedure History

Procedure History
(As Of 9/13/2018 09:48:43 PDT)

Anesthesia Minutes: 0; Procedure Name: no surgeries ;
Procedure Minutes: 0

Consciousness, Orientation,Interaction
Level of Consciousness MH: Alert
Orientation Assessment MH: Oriented x 4
Chan, Yan Psychologist - 9/13/2018 9:38 PDT
Motor and Speech
Psychomotor Behavior MH : No problem noted
Speech MH : No problem noted
Speech Rate MH; No problem noted
Speech Rhythm MH; No problem noted
Speech Volume : No problem noted
Chan, Yan Psychologist - 9/13/2018 9:38 POT
Appearance and Behavior
Appearance MH: Appropriate
Behavior MH; Appropriate
Attitude Toward Interview MH: Cooperative
Chan, Yan Psychologist - 9/13/2018 9:38 PDT

 

Report Request ID: 25488761 Print Date/Time: 1/9/2020 10:00 PST

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 27 of 31

§Q - San Quentin State Prison

Patient: SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 / 42 years i Male COCR: AY 4590

 

Insight into problems: Yes Scales and Assessments interpretations

Sense of optimism, self-efficacy: Yes ; _ {for assessments without interpretations,
Quality of Protective Factors ; has support of mom, reads koran, nas future plans primarily please manually enter one here)

focused on appealsditigation, goes to yard/exercises when offered, and has strong sense Of No results documented
optimism,

 

. Endorsed Suicide Documentation
Assessment/Progress Towards Discharge ACUTE RISK: Low (09/13/18 09:31:00 PDT)

1, Cellulitis and abscess of tower extremity CHRONIC RISK: Low (09/13/18 09:31:00
. Traumatic ecchymosis of buttock PDT) —

. Dyslipidemia

. History of kidney stones

. Neuropathy of right hand

_ LTBI (latent tuberculosis infection)
7. Healthcare maintenance

Dry cough

Nasal congestion

 

oan wp

Plan/Disposition ,
Continue CCCMS LOC until he is transferred to his ML facility, likely within the next 2

 

 

 

weeks.

Document Type: : MHPC Progress Note

Document Subject: MH PC Note

Service Date/Time: 9/4/2018 11:48 PDT

Result Status: Auth (Verified)

Perform Information: Chan, Yan Psychologist (9/4/2018 11:56 PDT)

Sign Information: Chan, Yan Psychologist (9/4/2018 11:56 PDT)
Authentication Information: Chan, Yan Psychologist (9/4/2018 11:56 PDT)

Inmate's Program and Level of Care Subjective/History of Present IlIness
41y/a male seen for consult due to recent assault and related anx/diff sleep IP reported feeling “distraught,” went into

detail about the incident and the perceived
wrongs by stafffofficers and living conditions.
Was quite succinct throughout. Shared his

New [ssues/Complaints
No qualifying data available.

Mental Status focus on legai appears and various 602, and
AOx4, gait steady, groaming/hygiene WNL, e/c steady, speech RRR, need for religious materials and iegal
attiention/concentration sustained. Mood "distraught," affect euthymic. TC WNL, TP materials. Reported some decrease in
org/linear. Denied SI. No reported/doc SA/SIB. app/sleep in above context/stressors. Denied

Si. ink ted in MH ked
Mental Health Assessments erested j and asked for full eval.

Clinically stable and free of overt mood fluctiations or psychotic Sx. IJ intact and seems to Problem List/Past Medical History
have quite a strong sense of self/eptimism. Bx/impulses intact. No e/o GD BTO DTS at this Ongoing :
ume No qualifying data

Historical

Assessment/Progress Towards Discharge No qualifying data

1. Cellulitis and abscess of lower extremity

2. Traumatic eechymasis of buttock IPOS Goals

3. Dyslipidemia Neo qualifying data available
4. History of kidney stones

 

Report Request ID: 25488761 Print Date/Time: 1/9/2020 10:00 PST

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 28 of 31

CERTIFICATE OF SERVICE

Case Nama: SADDOZAI V. CLAWSON,ET AL., to, 3:18-CV-05558-BLF(PR)

I hareby certify that on Miay 5, 2020 »l, Shikeb Saddozai
mailed the Following documents to Defendants "Counsel ,Allison M.Low;

* PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO DISMISS PLAINTIFF'S
COMPLAINT

I am over tiie ame of L& years,and [I an a party to the matter,1 aga
cesidant of Corcoran in the county of Kings
atate of Cahifocota.My address is:

Shikeb Saddozai-CDCR#AY1590
Corcoran State Prison
P.O.,Box 3461

Corcoran, California[ 93212]

I further certify on May S, 2020 »l served the attached doauments
(8Y U.S.MAILJon all other farties to —nis action,at the addresses listed
below, by placing true and cerrect copies of said document(s) thareof,
enclosed in a sealed envelope(verified by prison ofFicialsJwith postace
fully prepaid,and turned sealed envelope to prison officials to ba ”
placed in a deposit box provided by California Department of Gorrections

and Rehabilitation, Corcoran State Prison »in the ordinary course of

business for wailing with tne United states Postal Service as per
cegulations governing out-going legal mail,

Clerk,U.S.D.C.,Northern Dist, Allison M.Low

280 South First Street,Rm~-2112 Dep.Att.Gen,

san Jose,C.A. 95113 455 Golden Gate Avenue, Ste-1100¢
Ste-11000

San Francisco,C.A.94102-7004

IT’ DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF CALIFORNIA
THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION WAS EXECUTED ON
‘3, Lolo at Corcoran California

Shikeb Saddozai Abiddooul

Decharant | Sianature

 
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 29 of 31

DECLARATION OF SERVICE BY MAIL
BY PERSON IN STATE CUSTODY
(CICLESSS LOLSTA), 2015.5)

Fed.R.Civ.P.Rule 6 (d)

 

 

I, Shikeb Sadozai- the undersigned ,declare:

I-am over the age of 18 years,and I am a party to the matter,
I am a resident of Corcoran in the county of Kings
State of California. My address is: mo

Shikeb Saddozai-cpcRr#avi$90
Corcoran State Prison(CSP)
P.O.Box 3461 ~ a
Corcoran, California 93212

On Way 4, 2020 JI sécved the attached document(s);

* PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOE
PLAINTIFF'S COMPLAINT.

  

(BY U.S.MAIL) on all other’ parties to this action,at the.
addresses listed below,by placing true and correct copies of

' said document(s)thereof;enclosed in a sealed envelope(verffied
by prison officials)with postage: fully prepaid,and turned
sealed envelope to prison officials to be placed in a deposit
box provided by California Department of Corrections a’nd-
Rehabilitations Corcoran State Prison(CSP) _
in:thaididenary course of business forhimailing wite the United
States Postal Service as per the regulations governing
out-coing Legal Mail.

Clerk,U.S.0.C.,Northern Dist Allison M.Low
280 South First St.,Rm~2112 Deputy Attorney Gen,
San Jose,C.A. 95113 455 Golden Gate Ave.Ste-11000

San Francisco,C.A4.94102

i DECLARE UNDER THE PENALTY OF PERJURY THAT ALL OF THE -

FOREGOING IS TRUE AND CORRECT. . |

Executed on: May Sb , 2020 ,at Corcoran ; California
Ahad legac ‘

Declarant Shikeb Saddozai
Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 30 of 31

Cakes Gaddozer — AYS&O

CSP-o
PO. Bow tb

Corcoran , C4 AS2 (2

SECEIVED

wAY 129

SUSAN y,
- CLERat Ue by &G
NOTH Gist Her OFS
Sant MOBE OF

  

LEGAL MAIL

2h

au IG
Cou.
CALM

lo-*

seep Taal Heaths aateta tert tle

Clerk USD. We ckherw Dist

200 South Ficst Street,
BRw- Are

Sun Jose. CK. VSS ~ 3045
 

Case 5:18-cv-05558-BLF Document 42 Filed 05/11/20 Page 31 of 31

SY “TONS A
